Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: A method for enhancing learning skills and/or enhancing memory function in an individual in need thereof by increasing the sialic acid concentration in the brain of the individual, the method comprising administering a nutritional composition comprising 3’-Sialyllactose (3’-SL) and 6’-Sialyllactose (6’-SL) in a weight ratio between 10:1 and 1:10 to the individual, wherein the individual has at least one characteristic selected from the group consisting of preterm, small for gestational age (SGA), and low birth weight (LBW), the nutritional composition does not contain N-acetylated oligosaccharide, the 3’-Sialyllactose (3’-SL) and the 6’-Sialyllactose (6’-SL) are administered to the individual during the first two weeks after birth in an amount comprising from 150mg to 170mg of total sialyllactose per kg body weight per day and/or from 450mg to 530mg of N-Acetyl-neuraminic acid (NeuSAc) per kg body weight per day; and the 3’-Sialyllactose (3’-SL) and the 6’-Sialyllactose (6’-SL) are administered to the individual from the first two weeks after birth up to 2 months after birth in an amount comprising from 120mg to 140mg of total sialyllactose per kg body weight per day and/or from 350mg to 430mg of NeuSAc per kg body weight per day is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
August 5, 2022